FILED
                            NOT FOR PUBLICATION                             SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10133

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00157-SMM

  v.
                                                 MEMORANDUM *
MARTIN ADOLFO PALAFOX-
CARDENAS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Martin Adolfo Palafox-Cardenas appeals from the 144-month sentence

imposed following his guilty-plea conviction for conspiracy to possess with intent

to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(A)(viii), and 846. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Palafox-Cardenas contends that the district court applied the wrong standard

in considering his request for a minor role adjustment under U.S.S.G. § 3B1.2(b),

and clearly erred in denying the adjustment. The record belies the contention that

the court applied the wrong legal standard in considering the adjustment. Because

Palafox-Cardenas failed to prove that he was “substantially less culpable than the

average participant” in the conspiracy, the court did not err in denying the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Rodriguez-Castro,

641 F.3d 1189, 1193 (9th Cir. 2011).

      Palafox-Cardenas also contends that the district court procedurally erred by

failing to consider all of the 18 U.S.C. § 3553(a) sentencing factors and by failing

to explain adequately the sentence imposed in light of his mitigating arguments.

The district court expressly considered the section 3553(a) factors and adequately

explained the sentence.

      Finally, Palafox-Cardenas contends that his sentence is substantively

unreasonable. Under the totality of the circumstances and the section 3553(a)

sentencing factors, the sentence is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                          2                                    11-10133